ORDER

PER CURIAM.
Alfred Weaver (“Claimaint”) appeals from the decision of the Missouri Labor and Industrial Relations Commission (“Commission”) that affirmed the denial of unemployment benefits by the Division of Employment Security’s Appeals Tribunal because Claimant was discharged from working for Midamerica Hotels Corporation (“Employer”) at the Holiday Inn South for misconduct connected with work. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).